Name: 2003/330/EC: Council Decision of 19 December 2002 on declassifying the Schengen consultation network (technical specifications)
 Type: Decision
 Subject Matter: international law;  information and information processing;  European Union law
 Date Published: 2003-05-13

 Avis juridique important|32003D03302003/330/EC: Council Decision of 19 December 2002 on declassifying the Schengen consultation network (technical specifications) Official Journal L 116 , 13/05/2003 P. 0022 - 0023Council Decisionof 19 December 2002on declassifying the Schengen consultation network (technical specifications)(2003/330/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 207 thereof,Whereas:(1) Document SCH/II-Vision (99) 5 lays down, inter alia, the principles pursuant to which the computerised procedure for consultation, for the purposes of issuing visas, of the central authorities referred to in Article 17(2) of the Convention implementing the Schengen Agreement of 14 June 1985 between the Governments of the States of the Benelux Economic Union, the Federal Republic of Germany and the French Republic on the gradual addition of checks at their common borders, signed in Schengen on 19 June 1990, must be applied.(2) Council Decision 2000/645/EC of 17 October 2000 correcting the Schengen acquis as contained in Schengen Executive Committee SCH/Com-ex(94) 15 rev.(1) confirmed that document SCH/II-Vision (99) 5 constituted part of the Schengen acquis and Article 2 of that Decision classified the document as confidential.(3) Document SCH/II-Vision (99) 5 was subsequently amended by Council Decisions of 24 April 2001 and of 19 December 2002, in accordance with the provisions of Article 1 of Council Regulation (EC) No 789/2001 of 24 April 2001 reserving to the Council implementing powers with regard to certain detailed provisions and practical procedures for examining visa applications(2).(4) Document SCH/II-Vision (99) 5, as subsequently amended, (hereinafter the "Schengen consultation network (technical specifications)"), should now be partly declassified; the remaining parts of the Schengen consultation network (technical specifications) should have their classification downgraded to "Restreint UE".(5) It is appropriate to repeal Article 2 of Decision 2000/645/EC, so that future decisions on the classification of the Schengen consultation network (technical specifications) may be taken in accordance with the normal rules on the classification of documents, as set out in Council Decision 2001/264/EC of 19 March 2001 adopting the Council's security regulations(3),HAS DECIDED AS FOLLOWS:Article 1The Schengen consultation network (technical specifications) shall be declassified, with the exception of points 2 and 3 of part I thereof and Annexes 3, 6, 7 and 9 thereto.Article 2Points 2 and 3 of part I of and Annexes 3, 6, 7 and 9 to the Schengen consultation network (technical specifications) shall be classified "Restreint UE".Article 31. Article 2 of Decision 2000/645/EC shall be repealed.2. Future decisions on the classification of the Schengen consultation network (technical specifications) shall be taken in accordance with the provisions of Decision 2001/264/EC.Article 4This Decision shall take effect on the day of its publication in the Official Journal of the European Union.Done at Brussels, 19 December 2002.For the CouncilThe PresidentL. Espersen(1) OJ L 272, 25.10.2000, p. 24.(2) OJ L 116, 26.4.2001, p. 2.(3) OJ L 101, 11.4.2001, p. 1.